Exhibit 10.1 [LOGO] June 25, 2010 Playboy Enterprises, Inc. 2706 Media Center Drive Los Angeles, CA90065 Attn:Gary Rosenson Dear Gary: Reference is made to that certain Amended And Restated Affiliation And License Agreement For DTH Satellite Exhibition Of Programming between DIRECTV, Inc. ("Affiliate") and Playboy Entertainment Group and Spice Hot Entertainment, Inc. ("Programmer") made as of August 1, 2007 as extended by the Letter Agreements dated October 12, 2009, November 13, 2009, December 14, 2009, January 14, 2010, February 12, 2010 March 11, 2010 and April 8, 2010 (the "Agreement"). Except as modified expressly below, all terms of the Agreement are hereby ratified and remain in full force and effect.All capitalized terms used herein shall have the meanings ascribed to them as set forth in the Agreement. Affiliate and Programmer hereby agree to extend the Term of the Agreement as set forth in Paragraph 6.(a) through the earlier of the parties entering into a replacement agreement or September 14, 2010. Very truly yours, DIRECTV, Inc. /s/ Toby Berlin Toby Berlin Vice President, Programming Acquisition ACCEPTED AND AGREED: PLAYBOY ENTERTAINMENT GROUP, INC SPICE HOT ENTERTAINMENT, INC. By: /s/ Gary Rosenson By: /s/ Gary Rosenson Title: SVP & GM Title: SVP & GM 47163 v1 2230 E. Imperial HwyEl Segundo, CA 90245
